                 Case 19-10289-LSS            Doc 1534       Filed 03/06/20        Page 1 of 13




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             : Hearing Date: March 31, 2020 at 10:00 a.m. (ET)
                                                             : Objection Deadline: March 20, 2020 at 4:00 p.m. (ET)
------------------------------------------------------------ x
               DEBTORS’ MOTION FOR AN ORDER FURTHER EXTENDING THE
                 EXCLUSIVE PERIODS WITHIN WHICH TO FILE A CHAPTER 11
                            PLAN AND SOLICIT ACCEPTANCES THEREOF

           The debtors and debtors-in-possession in the above-captioned cases (collectively, the

   “Debtors”) hereby file this motion (the “Motion”) for entry of an order, substantially in the form

   attached hereto as Exhibit A, under section 1121(d) of title 11 of the United States Code

   (the “Bankruptcy Code”), extending the Debtors’ exclusive periods to (i) file a chapter 11 plan

   (the “Exclusive Filing Period”) by eighty-eight (88) days (through and including June 5, 2020)

   and (ii) solicit votes thereon by eighty-eight (88) days (through and including August 7, 2020)

   (the “Exclusive Solicitation Period,” and together with the Exclusive Filing Period, the

   “Exclusive Periods”). In support of the Motion, the Debtors, by and through their undersigned

   counsel, respectfully represent:

                                                JURISDICTION

           1.       This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

   1334 and the Amended Standing Order of Reference from the United States District Court for the



   1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
   number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
   Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
               Case 19-10289-LSS         Doc 1534      Filed 03/06/20     Page 2 of 13




District of Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C. § 157(b).

Venue of this proceeding and this Motion in this district is proper under 28 U.S.C. §§ 1408 and

1409. The statutory predicate for the relief requested herein is section 1121(d) of the Bankruptcy

Code.

                                           BACKGROUND

A.       General Background

         2.        On February 13, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

in this Court commencing cases for relief under chapter 11 of the Bankruptcy Code (the “Chapter

11 Cases”). The factual background regarding the Debtors, including their business operations

and the events leading to the filing of the Chapter 11 Cases, is set forth in detail in the Declaration

of Alexandra Picard, Chief Financial Officer of the Debtors in Support of Chapter 11 Petitions

and First Day Pleadings [Docket No. 10] (the “First Day Declaration”), which was filed on the

Petition Date and is fully incorporated herein by reference.

         3.        The Debtors continue to manage and operate their businesses as debtors-in-

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. On March 5, 2019, the

Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”) appointed an

official committee of tort claimants (the “TCC”) in the Chapter 11 Cases. On June 3, 2019, the

Court entered an order [Docket No. 647] appointing James L. Patton Jr. as the representative for

future talc personal injury claimants pursuant to sections 105(a), 524(g)(4)(B)(i), and 1109(b) of

the Bankruptcy Code (the “FCR”). As of this date, no trustee or examiner has been requested or

appointed in the Chapter 11 Cases.

         4.        The Chapter 11 Cases are jointly administered for procedural purposes only

pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”).

                                                   2
RLF1 23047905v.1
               Case 19-10289-LSS         Doc 1534      Filed 03/06/20    Page 3 of 13




B.       Prior Exclusivity Extension Requests

         5.        On June 12, 2019, the Debtors filed their first request to extend the Exclusive

Periods [Docket No. 691] (the “First Exclusivity Motion”). On June 25, 2019, the Court

approved the First Exclusivity Motion and entered an order [Docket No. 744] extending the

Exclusive Filing Period through and including September 11, 2019, and the Exclusive Solicitation

Period through and including November 12, 2019 (the “First Exclusivity Order”). On September

4, 2019, the Debtors filed their second request to extend the Exclusive Periods [Docket No. 997]

(the “Second Exclusivity Motion”). On September 18, 2019, the Court approved the Second

Exclusivity Motion and entered an order [Docket No. 1051] extending the Exclusive Filing Period

through and including December 10, 2019, and the Exclusive Solicitation Period through and

including February 10, 2020 (the “Second Exclusivity Order”). On December 6, 2019, the

Debtors filed their third request to extend the Exclusive Periods [Docket No. 1292] (the “Third

Exclusivity Motion” and together with the First Exclusivity Motion and the Second Exclusivity

Motion, the “Exclusivity Motions”). On December 26, 2019 the Court approved the Third

Exclusivity Motion and entered an order [Docket No. 1371] extending the Exclusive Filing Period

through and including March 9, 2020, and the Exclusive Solicitation Period through and including

May 11, 2020 (the “Third Exclusivity Order” and together with the First Exclusivity Order and

the Second Exclusivity Order, the “Exclusivity Orders”). Pursuant to the Exclusivity Orders the

granting of the extensions of the Exclusive Periods was without prejudice to the rights of the

Debtors and their estates to seek further extensions of the Exclusive Periods.

         6.        The First Exclusivity Motion identifies and describes a number of the matters the

Debtors addressed in the Chapter 11 Cases through the date of the First Exclusivity Motion,

including, without limitation: (i) the appointment of the FCR following an evidentiary hearing and



                                                   3
RLF1 23047905v.1
               Case 19-10289-LSS         Doc 1534      Filed 03/06/20      Page 4 of 13




extensive litigation involving the U.S. Trustee and certain insurers; (ii) initiating and litigating an

adversary proceeding with a former predecessor, Cyprus Mines Corporation and Cyprus Amax

Minerals Company (together “Cyprus”) relating to rights to proceeds under certain historical

insurance policies (the “Adversary Proceeding”); (iii) preliminary negotiations with the FCR and

TCC regarding the formulation of a consensual chapter 11 plan and 524(g) trust; and (iv) working

diligently to get the TCC up to speed on the Chapter 11 Cases. The Second Exclusivity Motion

identifies and describes a number of the matters the Debtors addressed through the date of the

Second Exclusivity Motion. These include, without limitation: (i) continued negotiations with the

FCR and TCC regarding the formulation of a consensual chapter 11 plan and 524(g) trust; (ii)

engaging with certain predecessor entities regarding the Debtors’ entitlement to insurance

proceeds based on certain historical insurance policies; (iii) the successful opposition of a motion

for relief from the automatic stay filed by certain excess insurers; (iv) the establishment of a general

and governmental bar date for all potential unsecured claims against the Debtors (other than talc

personal injury claims); and (v) the assumption of certain non-residential real property leases.

         7.        Similarly, the Third Exclusivity Motion identifies and describes a number of the

matters the Debtors addressed through the date of the Third Exclusivity Motion, which include:

(i) continued negotiations with the FCR and TCC, as well as representatives of the Debtors’ non-

debtor affiliates, regarding the formulation of a consensual chapter 11 plan and 524(g) trust;

(ii) managing a variety of litigation and negotiations with interested third parties; (iii) entering into

a protective order regarding the disclosure of confidential information in the Chapter 11 Cases and

the Adversary Proceeding; (iv) entering into settlements with certain insurers regarding the

payment of pre-petition defense fees and costs; (v) Court approval of a key employee retention

plan; and (vi) the establishment of a bar date for all indirect talc personal injury claims.



                                                   4
RLF1 23047905v.1
               Case 19-10289-LSS          Doc 1534       Filed 03/06/20      Page 5 of 13




                                       RELIEF REQUESTED

         8.        By this Motion, the Debtors seek entry of an order, substantially in the form of

Exhibit A, pursuant to section 1121(d) the Bankruptcy Code, (i) extending the Debtors’ Exclusive

Filing Period by eighty-eight (88) days through and including June 5, 2020 and (ii) extending the

Exclusive Solicitation Period by eighty-eight (88) days through and including August 7, 2020

without prejudice to the Debtors’ right to seek other appropriate relief.2

                                         BASIS FOR RELIEF

         9.        Section 1121(b) of the Bankruptcy Code provides debtors with the exclusive right

to file a chapter 11 plan during the first 120 days after the commencement of a chapter 11 case.

See 11 U.S.C. § 1121(b). If a debtor files a plan during this period, section 1121(c)(3) of the

Bankruptcy Code provides the debtor with an initial period of 180 days as of the commencement

of the chapter 11 case to solicit acceptance of such plan. See 11 U.S.C. § 1121(c)(3). Section

1121(d) of the Bankruptcy Code permits a bankruptcy court to extend a debtor’s exclusive period

to file a plan and solicit acceptances thereof upon demonstration of “cause.” See 11 U.S.C. §

1121(d) (“[O]n request of a party in interest made within the respective periods specified in

subsections (b) and (c) of this section and after notice and a hearing, the court may for cause reduce

or increase the 120-day period or the 180-day period referred to in this section.”). For the reasons

described in this Motion, the Debtors respectfully submit that “cause” exists to further extend the

Exclusive Periods.




2
         The current Exclusive Filing Period and Exclusive Solicitation Period are set to expire on March
9, 2020 and May 11, 2020, respectively. Pursuant to Rule 9006-2 of the Local Rules of Bankruptcy Practice
and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), the
filing of this Motion prior to the current deadlines serves to automatically extend such deadlines until the
Court rules on this Motion. See Del. Bankr. L.R. 9006-2.


                                                     5
RLF1 23047905v.1
               Case 19-10289-LSS           Doc 1534       Filed 03/06/20       Page 6 of 13




                                     APPLICABLE AUTHORITY

         10.       It is well established that the decision to extend the Exclusive Periods is left to the

sound discretion of the Bankruptcy Court and should be based upon the facts and circumstances

of the particular case.3 See, e.g., First Am. Bank of N.Y. v. Sw. Gloves & Safety Equip., Inc., 64

B.R. 963, 965 (D. Del. 1986). Although the Bankruptcy Code does not define “cause,” a number

of courts have construed the term in consideration of the Bankruptcy Code’s underlying legislative

history. See, e.g., In re Burns & Roe Enters., Inc., No. 00-41610 RG, 2005 WL 6289213, at *4

(D.N.J. Nov. 2, 2005) (noting that the exclusive periods under section 1121 of the Bankruptcy

Code are intended “to promote an environment in which the debtor’s business may be rehabilitated

and a consensual plan may be negotiated” (quoting H.R. Rep. No. 103-835, at 36 (1994), as

reprinted in 1994 U.S.C.C.A.N. 3340, 3344)). This time of exclusivity affords a debtor an

opportunity to propose a chapter 11 plan and solicit acceptances thereof without the potential value

deterioration and disruption to business operations that would ensue from the filing and solicitation

of competing plans by non-debtor parties. Further, the legislative history indicates that “cause”

should be interpreted in such a way “to allow the debtor to reach an agreement.” H.R. Rep. No.

95-595 at 231-32 (1978), as reprinted in 1978 U.S.C.C.A.N. 5963, 6191. The opportunity for a

debtor to negotiate a plan unimpaired by competition is intended to allow a debtor time to satisfy

its creditors, win support for its plan, and ultimately survive as a business. See Geriatrics Nursing

Home v. First Fidelity Bank, N.A., 187 B.R. 128, 133 (D. N.J. 1995).




3
         Although the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (“BAPCPA”)
amended section 1121(d) by prohibiting extensions of exclusive filing and solicitation periods beyond 18
and 20 months of the petition date, respectively, there was no revision to the standards for obtaining interim
extensions. Accordingly, pre-BAPCPA case law continues to apply and must be examined in the context
of these Chapter 11 Cases.


                                                      6
RLF1 23047905v.1
                Case 19-10289-LSS         Doc 1534        Filed 03/06/20    Page 7 of 13




         11.       In determining whether cause exists to extend a debtor’s exclusive periods, courts

consider a variety of factors, including:

               (a) the size and complexity of the case;

               (b) the necessity for sufficient time to permit the debtor to negotiate a chapter 11 plan
                   and prepare adequate information;

               (c) the existence of good faith progress toward reorganization;

               (d) whether the debtor is paying its debts as they come due;

               (e) whether the debtor has demonstrated reasonable prospects for filing a viable plan;

               (f) whether the debtor has made progress in its negotiations with creditors;

               (g) the amount of time that has elapsed in the case;

               (h) whether the debtor is not seeking to extend exclusivity to pressure creditors to
                   accede to the debtor’s reorganization demands; and

               (i) the existence of an unresolved contingency.

See In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 184 (Bankr. D.N.J. 2002); McLean

Indus., 87 B.R. at 834; see also In re Friedman’s Inc., 336 B.R. 884, 888 (Bankr. D. Ga. 2005)

(same); In re Dow Corning Corp., 208 B.R. 661, 664-65 (Bankr. E.D. Mich. 1997) (identifying

the above factors and noting that courts generally rely on the same factors to determine whether

exclusivity should be extended). The application of these factors to the facts and circumstances of

these cases demonstrates that the requested extension of the Exclusive Periods is both appropriate

and necessary.

         12.       Not all of the above factors are relevant to every case and courts may consider the

relevant subset of factors to determine whether cause exists to grant an exclusivity extension in a

particular chapter 11 case. See, e.g., In re Express One Int’l, Inc., 194 B.R. 98, 100-01 (Bankr.

E.D. Tex. 1996) (identifying four of the factors as relevant in determining whether “cause” exists

to extend exclusivity); In re United Press Int’l, Inc., 60 B.R. 265, 269 (Bankr. D.D.C. 1986)


                                                     7
RLF1 23047905v.1
               Case 19-10289-LSS          Doc 1534      Filed 03/06/20    Page 8 of 13




(finding that the debtor showed “cause” to extend exclusivity based upon three of the factors); In

re Pine Run Trust, Inc., 67 B.R. 432, 435 (Bankr. E.D. Pa. 1986) (relying on two factors in holding

that cause existed to extend exclusivity).

A.       Cause Exists for an Extension of the Exclusive Periods

         13.       As described in the First Day Declaration and the Exclusivity Motions, the Debtors’

goal in the Chapter 11 Cases is to negotiate a plan of reorganization that will resolve their talc-

related personal injury claims through the establishment of a funded trust and channeling

injunction pursuant to sections 524(g) and 105(a) of the Bankruptcy Code. First Day Declaration,

¶ 11; First Exclusivity Motion, ¶ 10; Second Exclusivity Motion, ¶ 12; Third Exclusivity Motion,

¶ 12. The Chapter 11 Cases present complex issues of bankruptcy law, particularly in the context

of mass tort trusts, and require the participation of certain key parties, including the TCC and the

FCR.

         14.       Since the Third Exclusivity Motion, the Debtors have continued to advance

productive discussions and negotiations with the TCC, the FCR, and other key parties in these

Chapter 11 Cases. These efforts have entailed various meetings and correspondence regarding the

formulation of a consensual chapter 11 plan and the implementation of a global settlement to

resolve the Debtors’ talc liabilities with the FCR, the TCC, and representatives of the Debtors’

non-debtor affiliates. The parties continue to advance plan negotiations and intend to work with

key parties to formalize an ultimate settlement into a consensual plan of reorganization that can be

filed and proposed before this Court. The Debtors have also continued to manage a variety of

litigation and negotiations with other third parties. The Debtors have attended and scheduled

certain mediation sessions with third parties, including Cyprus related to the ongoing Adversary

Proceeding. The Debtors intend to continue pursuing a resolution, via mediation or otherwise,

with such third parties as is appropriate in the coming months.

                                                    8
RLF1 23047905v.1
                Case 19-10289-LSS         Doc 1534      Filed 03/06/20     Page 9 of 13




          15.      The Debtors have also taken steps to protect and increase the value of their estates

and to ensure the smooth progression of these Chapter 11 Cases. For example, among other things,

the Debtors have: (i) attempted to resolve certain disputes with third parties by pursuing mediation

and other negotiations, as appropriate; (ii) received Court approval of settlements with certain

insurers regarding the payment of pre-petition defense fees and costs; (iii) received Court approval

to extend the period by which the Debtors may remove certain civil actions; (iv) received Court

approval to employ PJT Partners LP as the Debtors’ investment banker; (v) filed an objection to

certain amended and duplicate claims filed in the Chapter 11 Cases; and (vi) continued to respond

to various creditor inquiries and demands.

          16.      Despite the complicated legal issues and various parties involved in the Chapter

11 Cases, the Debtors continue to make significant headway towards their ultimate goal of filing

a consensual proposed plan of reorganization. The Debtors’ representatives and professionals have

been fully occupied by the Chapter 11 Cases, and the Debtors plan to continue working diligently

toward a consensual resolution of the Chapter 11 Cases. In light of the above, the Debtors believe

that each of the factors relevant to these Chapter 11 Cases weighs in favor of the relief requested

herein.

B.        The Necessity of Sufficient Time to Negotiate and Prepare Adequate Information

          17.      Given the advanced status of negotiations and the progress that the Debtors

continue to make in these Chapter 11 Cases, the Debtors believe that it is reasonable to request

further extensions of the Exclusive Periods. Granting the requested extensions will give the

Debtors a full and fair opportunity to continue negotiating a consensual plan without the

distraction, cost and delay of a competing plan process. See In re Energy Conversion Devices,

Inc., 474 B.R. 503, 507 (Bankr. E.D. Mich. 2012) (“In enacting 11 U.S.C. § 1121, Congress

intended to allow the debtor a reasonable time to obtain confirmation of a plan without the threat

                                                    9
RLF1 23047905v.1
               Case 19-10289-LSS        Doc 1534       Filed 03/06/20   Page 10 of 13




of a competing plan. It was intended that . . . a debtor should be given the unqualified opportunity

to negotiate a settlement and propose a plan of reorganization without interference from creditors

and other interests.”) (citation and internal quotation marks omitted). The submission of a

competing plan could also interfere and distract from the substantial progress the Debtors have

already made towards a global and consensual resolution of their talc related liabilities.

Accordingly, the Debtors submit that this factor supports the relief requested.

C.       Good-Faith Progress Made in this Case

         18.       The Debtors have made progress in these Chapter 11 Cases and do not seek the

extension of the Exclusive Periods as a means to exert pressure on the relevant parties in interest.

As discussed above, the Debtors have been and are continuing to actively discuss the structure of

a chapter 11 plan with the TCC, the FCR, and other parties in interest. Thus, the Debtors seek the

requested extension of the Exclusive Periods to allow the time necessary to finalize these

discussions and implement a consensual chapter 11 plan.

D.       The Debtors are Paying Their Debts as They Come Due

         19.       The Debtors continue to make timely payments on their undisputed postpetition

obligations. As such, this factor weighs in favor of allowing the Debtors to extend the Exclusive

Periods.

E.       The Extension Sought Will Advance the Chapter 11 Cases and Will Not Pressure the
         Debtors’ Creditors

         20.       Granting the requested extensions to the Exclusive Periods will not pressure the

Debtors’ creditor constituencies or grant the Debtors any unfair bargaining leverage. The Debtors

have no ulterior motive in seeking an extension of the Exclusive Periods. The Debtors have

worked diligently since the Petition Date in support of negotiations of a consensual plan while

simultaneously managing ongoing negotiations and litigation, including in the Adversary


                                                  10
RLF1 23047905v.1
               Case 19-10289-LSS         Doc 1534       Filed 03/06/20    Page 11 of 13




Proceeding. Accordingly, the Debtors submit that the extensions are warranted and appropriate

under the circumstances.

F.       Termination of the Debtors’ Exclusive Periods Would Adversely Impact the Chapter
         11 Cases

         21.       Termination of the Exclusive Periods would adversely impact the Debtors’ efforts

to preserve and maximize the value of their estates and the progress of the Chapter 11 Cases. Such

termination may disincentivize creditors from negotiating with the Debtors, and would certainly

undermine the Debtors’ efforts to successfully put forth a consensual chapter 11 plan. Moreover,

the proposal and solicitation of any competing plan could greatly complicate and increase the cost

of administering the Chapter 11 Cases. Accordingly, the Debtors respectfully submit that cause

exists to extend the Exclusive Periods pursuant to Section 1121(d) of the Bankruptcy Code.

                                   CONSENT TO JURISDICTION

         22.       Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final

judgment or order with respect to this Motion if it is determined that the Court would lack Article

III jurisdiction to enter such final order or judgment absent consent of the parties.

                                               NOTICE

         23.       Notice of this Motion will be given to: (a) the U.S. Trustee; (b) the United States

Attorney for the District of Delaware; (c) the Internal Revenue Service; (d) counsel to the TCC;

(e) counsel to the FCR; and (f) those parties that have requested notice pursuant to Bankruptcy

Rule 2002. The Debtors submit that, under the circumstances, no other or further notice is required.

                                        NO PRIOR REQUEST

         24.       No previous request for the relief sought herein has been made to this Court or any

other court.

                          [The remainder of this page intentionally left blank]


                                                   11
RLF1 23047905v.1
              Case 19-10289-LSS       Doc 1534         Filed 03/06/20   Page 12 of 13




         WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto as Exhibit A, granting the relief requested in the Motion

and such other and further relief as may be just and proper.



 Dated: March 6, 2020                   /s/ Brett M. Haywood
        Wilmington, Delaware
                                        RICHARDS, LAYTON & FINGER, P.A.

                                        Mark D. Collins (No. 2981)
                                        Michael J. Merchant (No. 3854)
                                        Amanda R. Steele (No. 5530)
                                        Brett M. Haywood (No. 6166)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, DE 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701
                                        E-mail: collins@rlf.com
                                                merchant@rlf.com
                                                steele@rlf.com
                                                haywood@rlf.com

                                        - and -

                                        LATHAM & WATKINS LLP

                                        Jeffrey E. Bjork (admitted pro hac vice)
                                        Kimberly A. Posin (admitted pro hac vice)
                                        Helena G. Tseregounis (admitted pro hac vice)
                                        355 South Grand Avenue, Suite 100
                                        Los Angeles, California 90071-1560
                                        Telephone: (213) 485-1234
                                        Facsimile: (213) 891-8763
                                        E-mail: jeff.bjork@lw.com
                                                 kim.posin@lw.com
                                                 helena.tseregounis@lw.com

                                        - and -




                                                  12
RLF1 23047905v.1
              Case 19-10289-LSS   Doc 1534     Filed 03/06/20   Page 13 of 13




                                   Richard A. Levy (admitted pro hac vice)
                                   330 North Wabash Avenue, Suite 2800
                                   Chicago, Illinois 60611
                                   Telephone: (312) 876-7700
                                   Facsimile: (312) 993-9767
                                   E-mail: richard.levy@lw.com

                                   Counsel for Debtors and Debtors-in-Possession




                                          13
RLF1 23047905v.1
